DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following final office action is in response to the applicant’s amendment filed on November 2, 2021.
Applicant’s amendments of claims 1, 3, 10, and 17 have been acknowledged.
Applicant’s cancellation of claims 4 and 18 have been acknowledged.
Applicant’s amendments to claims 1 and 10 regarding the 35 USC § 102 rejections have been considered and are persuasive therefore the 35 USC § 102 rejections have been withdrawn.  However in light of the amendments made to claims 1 and 10 a new ground of rejection has been made under 35 USC § 103 as being unpatentable over Pellisier et al. (US 20110196237 A1) and further in view of Hansen et al. NPL 2016 (“Intra-operative vector flow imaging using ultrasound of the ascending aorta among 40 patients with normal, stenotic and replaced aortic valves”) 
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/EP2018/057601, filed 3/26/2018, and Provision Application No. 62478828, filed 3/30/2017, is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 Claim interpretation: Under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Based on the plain meaning of the words in the claim, the broadest reasonable interpretation of claim 1 is a method for displaying ultrasound imaging data (with the use of general computer components), the method comprising: generating an image from ultrasound data representative of a bodily structure and fluid flowing within the bodily structure; generating vector field data corresponding to the fluid flow, wherein the vector field data comprises axial and lateral velocity components of the fluid; displaying, on a user interface, a graphical representation of the vector field data overlaid on the image; extracting spatiotemporal information from the vector field data at one or more user-selected points within the image; and concurrently displaying the spatiotemporal information at the one or more user-selected points with the image including the graphical representation of the vector field data, wherein the spatiotemporal information includes at least one of a magnitude and an angle of the fluid flow, all limitations are interpreted as being performed using general computer components. 
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites a computer-implemented method, which is a method being performed on a general purpose computer. Thus, the claim is directed to a method, which are statutory categories of invention (Step 1: YES). 
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no 
The first limitation in the claim recites the method comprising a step of “generating with at least one processor an image from ultrasound data representative of a bodily structure and fluid flowing within the bodily structure”. The process of generating an image covers performance of the limitation in the mind but for the recitation of general computer components therefore it does not negate the mental nature of this limitation. Therefore the step of generating a generic ultrasound image can be performed by printing out the ultrasound imaging data of the claimed bodily structure. Thus, the first limitation recites a concept that falls into the “mental process” group of abstract ideas. 
The second limitation in the claim recites the method comprising a step of “generating with the at least one processor, from the ultrasound data, vector field data corresponding to the fluid flow, wherein the vector field data comprises axial and lateral velocity components of the fluid”. The process of generating data covers performance of the limitation in the mind but for the recitation of general computer components therefore it does not negate the mental nature of this limitation. Therefore the step of generating vector field data of fluid flow comprising axial and lateral velocity components can be performed by receiving a printout of the velocity data of the claimed bodily structure including axial and lateral velocity components. Thus, the second limitation recites a concept that falls into the “mental process” group of abstract ideas. 
The third limitation in the claim recites the method comprising a step of “displaying, on a user interface, a graphical representation of the vector field data overlaid on the image”. The process of displaying graphical representations of data overlaid on an image covers performance of the limitation in the mind but for the recitation of general computer components therefore it does not negate the mental nature of this limitation. Therefore the step of displaying graphical representations of data 
The fourth limitation in the claim recites the method comprising a step of “extracting, with the at least one processor, spatiotemporal information from the vector field data at one or more user-selected points within the image”. The extracting data from the vector field data covers performance of the limitation in the mind but for the recitation of general computer components therefore it does not negate the mental nature of this limitation. Therefore the step of extracting spatiotemporal information from the vector field data at user-selected points within the image can be performed by receiving a printout of the vector field data from multiple points in the image and extracting the spatiotemporal information from user selected points. Thus, the fourth limitation recites a concept that falls into the “mental process” group of abstract ideas. 
The fifth limitation in the claim recites the method comprising a step of “concurrently displaying the spatiotemporal information at the one or more user-selected points with the image including the graphical representation of the vector field date, wherein the spatiotemporal information includes at least one of a magnitude and an angle of the fluid flow”. The displaying of spatiotemporal information including magnitude and angle of fluid flow at a user-selected point concurrently with the image covers performance of the limitation in the mind but for the recitation of general computer components therefore it does not negate the mental nature of this limitation. Therefore the step of displaying the spatiotemporal information of magnitude and angle concurrently with the image including the graphic representation of the vector can be performed by receiving a printout of the image and the vector field data and writing the extracted spatiotemporal information on the image printout. Thus, the fifth limitation recites a concept that falls into the “mental process” group of abstract ideas. 

Accordingly, all limitations recite a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two. 
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG 
The user interface is recited so generically (no details whatsoever are provided other than that it is a user interface) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
An evaluation of whether the user interface is “insignificant extra-solution activity” is then performed. Note that because the Step 2A Prong Two analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not the ultrasound user interface is wellknown. See October 2019 Update at Section III.D. When so evaluated, the user interface represents the display of the data that is necessary for use of the recited judicial exception (the obtained information is used in the abstract mental process) and is recited at a high level of generality. The user interface is thus insignificant extra-solution activity. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). 

Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. 
As explained with respect to Step 2A Prong Two, user interface is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The user interface which is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the user interface to display an image is mere data gathering and displaying that is recited at a high level of generality, is also well known. These limitations therefore remain insignificant extra- solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional element represents mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. 
The claim is not eligible. 

Claim 10 Claim interpretation: Under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Based on the plain meaning of the words in the claim, the broadest reasonable interpretation of claim 10 is a system for visualization and quantification of ultrasound imaging data, the system comprising: a display unit (general computer components) ; a processor i.e. a general purpose computer communicatively coupled to the display unit and to an ultrasound imaging apparatus for generating an image from ultrasound data representative of a bodily structure and fluid flowing within the bodily structure, wherein the processor is configured to: generate vector field data corresponding to the fluid flow, wherein the vector field data comprises axial and lateral velocity components of the fluid; extract spatiotemporal information from the vector field data at one or more user-selected points within the image; and cause the display unit to concurrently display the spatiotemporal information at the one or more user-selected points with the image including a graphical representation of the vector field data overlaid on the image, wherein the spatiotemporal information includes at least one of a magnitude and an angle of the fluid flow. 
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites a computer-implemented method, which is a method being performed on a general purpose computer. Thus, the claim is directed to a method, which are statutory categories of invention (Step 1: YES). 
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no naturebased product limitations in this claim, and thus the markedly different characteristics analysis is 
The first limitation in the claim recites the system comprising “a processor communicatively coupled to the display unit and to an ultrasound imaging apparatus for generating an image from ultrasound data representative of a bodily structure and fluid flowing within the bodily structure”. The process of generating an image covers performance of the limitation in the mind but for the recitation of general computer components therefore it does not negate the mental nature of this limitation. Therefore the step of generating a generic ultrasound image can be performed by printing out the ultrasound imaging data of the claimed bodily structure. Thus, the first limitation recites a concept that falls into the “mental process” group of abstract ideas. 
The second limitation in the claim recites the system comprising “wherein the processor is configured to: generate vector field data corresponding to the fluid flow, wherein the vector field data comprises axial and lateral velocity components of the fluid’”. The process of generating data covers performance of the limitation in the mind but for the recitation of general computer components. The recitation of a processor in this claim does not negate the mental nature of this limitation because the claim here merely uses the processor as a tool to perform the otherwise mental process. Therefore the step of generating vector field data of fluid flow comprising axial and lateral velocity components can be performed by receiving a printout of the velocity data of the claimed bodily structure including axial and lateral velocity components. Thus, the second limitation recites a concept that falls into the “mental process” group of abstract ideas. 
The third limitation in the claim recites the system comprising “wherein the processor is configured to: extract spatiotemporal information from the vector Held data at one or more user selected paints within the image’. The extracting data from the vector field data covers performance of the limitation in the mind but for the recitation of general computer components. The recitation of a 
The fourth limitation in the claim recites the system comprising “wherein the processor is configured to: cause the display unit to concurrently display the spatiotemporal information at the one or more user-selected points with the image including a graphical representation of the vector field data overlaid on the image, wherein the spatiotemporal information includes at least one of a magnitude and an angle of the fluid flow, wherein the displaying the spatiotemporal information includes displaying a visual representation of a direction of the fluid flow at the one or more user-selected points, wherein the visual representation of the direction of the fluid flow comprises a graph of a velocity vector plotting an axial component of the angle of the fluid flow versus a lateral component of the angle of the fluid flow at the one or more user-selected points”. The displaying of spatiotemporal information including magnitude and angle of fluid flow at a user-selected point concurrently with the image covers performance of the limitation in the mind but for the recitation of general computer components. The displaying of spatiotemporal information at a user-selected point of a visual representation of a direction of fluid flow and a graph of the velocity vector with an axial component of the angle of fluid flow versus a lateral component of the angle covers performance of the limitation in the mind but for the recitation of general computer components therefore it does not negate the mental nature of this limitation. The recitation of a processor in this claim does not negate the mental nature of this limitation because the claim here merely uses the processor as a tool to perform the otherwise mental process. Therefore the step of displaying the spatiotemporal information of magnitude and angle concurrently 
Accordingly, all limitations recite a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two. 
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract ideas, the claim recites the additional element of the display and processor being configured to perform the limitations. 
The display and processor are recited so generically (no details whatsoever are provided other than that they are a display and processor) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, 
An evaluation of whether the display and processor are “insignificant extra-solution activity” is then performed. Note that because the Step 2A Prong Two analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not the ultrasound system is well-known. See October 2019 Update at Section III.D. When so evaluated, the processor represents mere data gathering and the display amount to display of the data that is necessary for use of the recited judicial exception (the obtained information is used in the abstract mental process) and is recited at a high level of generality. The display and processor are thus insignificant extra-solution activity. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). 
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes of generating images, generating data based on fluid flow, and displaying the images and data, using the computer components as a tool. While this type of automation improves the work of clinicians (by minimizing or eliminating the need for mentally evaluating the images and data), there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int'l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. 
As explained with respect to Step 2A Prong Two, processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The display and processor which is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re- evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the display and processor to generate an image, generate data, and display the data is mere data gathering and displaying that is recited at a high level of generality, is also well-known. These limitations therefore remain insignificant extra- solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. 
The claim is not eligible. 

The depending claims 2-9 and 11-19 are also determined to be not patent eligible since the depending claims do not recite any further additional elements beyond the judicial exception, and evaluating those additional elements individually and in combination as a whole does not appear to integrate the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract ideas, the claims merely recite the additional element of the display and a processor being configured to perform the limitations. 
In addition, as for step 2B the claims as a whole do not amount to significantly more than the recited exception since the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A, the claim as a whole merely describes how to generate data including image data and fluid flow vector data and display of the data. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. 
The claims are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8-11, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pellisier et al. (US 20110196237 A1) and further in view of Hansen et al. NPL 2016 (“Live ultrasound-based particle visualization of blood flow in the heart”).
Regarding Claim 1, Pellisier et al. hereinafter Pellisier discloses a method for displaying ultrasound imaging data (Para [0019] – “An aspect of the invention provides a method for displaying blood flow information concerning blood in a vessel”), the method comprising:
generating with at least one processor an image from ultrasound data representative of a bodily structure and fluid flowing within the bodily structure (Fig. 8 reproduced below shows an ultrasound image of a blood vessel, Para [0115] – “The top portion of display 80 includes a graphical marker 83 indicating instantaneous blood flow velocity magnitude and angle overlaid on a B-mode image 82”, Para [0168] – “Controller 142 processes ultrasound data provided by ultrasound transducer 144. Controller 142 is configured to process the ultrasound data to generate vector Doppler information and B-mode images”, therefore the controller is interpreted as the processor);

    PNG
    media_image1.png
    521
    693
    media_image1.png
    Greyscale

generating with the at least one processor, from the ultrasound data, vector field data corresponding to the fluid flow, wherein the vector field data comprises axial and lateral velocity components of the fluid (Fig. 8 (83), Para [0058] – “The true velocity vector of the blood flow in the sample volume (magnitude (VT) and angle (AT)) may then be reconstructed from the vector sum of the perpendicular [lateral] velocity vector V⊥ and axial velocity vector V∥ by straightforward trigonometric operations”, Para [0168] – “Controller 142 processes ultrasound data provided by ultrasound transducer 144. Controller 142 is configured to process the ultrasound data to generate vector Doppler information and B-mode images”, therefore the controller is interpreted as the processor);
displaying, on a user interface, a graphical representation of the vector field data overlaid on the image (Fig. 8 (83), Para [0115] – “The top portion of display 80 includes a graphical marker 83 indicating instantaneous blood flow velocity magnitude and angle overlaid on a B-mode image 82”);
extracting, with the at least on processor, spatiotemporal information from the vector field data at one or more user-selected points within the image (Fig. 8 (84) and (86), Para [0115] – “The bottom portion of display 80 includes a graph 84 of velocity angle (ordinate) over time (abscissa) and a graph 86 of velocity magnitude (ordinate) over time (abscissa)”, Para [0073] – “Users may choose to measure blood flow velocity in different sample volumes by moving cursors 46 to various locations on B-mode image 44”, Para [0168] – “Controller 142 processes ultrasound data provided by ultrasound transducer 144. Controller 142 is configured to process the ultrasound data to generate vector Doppler information and B-mode images”, therefore the controller is interpreted as the processor); and
concurrently displaying the spatiotemporal information at the one or more user-selected points with the image including the graphical representation of the vector field data (Fig. 8 (83) (84) and (86), Para [0073] – “Users may choose to measure blood flow velocity in different sample volumes by moving cursors 46 to various locations on B-mode image 44”), wherein the spatiotemporal information includes at least one of a magnitude and an angle of the fluid flow (Para [0115] – “The bottom portion of display 80 includes a graph 84 of velocity angle (ordinate) over time (abscissa) and a graph 86 of velocity magnitude (ordinate) over time (abscissa)”),
wherein the displaying the spatiotemporal information includes displaying a visual representation of a direction of the fluid flow at the one or more user-selected points (Fig. 8 (83), Para [0073] – “Users may choose to measure blood flow velocity in different sample volumes by moving cursors 46 to various locations on B-mode image 44”), wherein the visual representation of the direction of the fluid flow comprises (Fig. 8 (83))
As cited above Pellisier discloses the one or more user-selected points conversely Pellisier does not teach a graph of a velocity vector plotting an axial component of the angle of the fluid flow versus a lateral component of the angle of the fluid flow at the one or more […] points.
a graph of a velocity vector plotting an axial component of the angle of the fluid flow versus a lateral component of the angle of the fluid flow at the one or more […] points (Pg. 2415 right col. para. 4 – “The ascending aorta was scanned in long-axis(Fig. 1) and short-axis (Fig. 2) views for each patient. Direction and velocity of the blood flow are given by the color map and indicated by the superimposed vector arrows”, Fig. 2 reproduced below shows a visual representation of the direction and velocity of the blood using color coded map of axial velocity vs the transverse velocity, as shown in Fig.2 there are a plurality of vectors representing velocity vectors, in the corners of the images the color maps have an x-axis labeled as transverse velocity and a y-axis labeled as axial velocity therefore the colors where each velocity vector is present represents the axial and transverse velocity values at that vector, Pg. 2417 left column discloses an equation (equation (1)) to calculate the angle of the velocity vector based on the axial and transverse velocity values therefore the colors of the color map also represent the axial component and the lateral component of the angle of fluid flow).

    PNG
    media_image2.png
    425
    591
    media_image2.png
    Greyscale


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pellisier to incorporate the angle direction map of Hansen to achieve the same results. One would have motivation to combine because it allows one to see the true direction of blood flow to more easily make a diagnosis or view outcomes of a procedure.
Regarding Claim 2, Pellisier and Hansen disclose all the elements of the claimed invention as cited in claim 1.
Pellisier further discloses wherein the displaying the spatiotemporal information includes displaying a graph of the at least one of the magnitude and the angle of the fluid flow at the one or more user-selected points as a function of time (Fig. 8 (83) (84) and (86), Para [0073] – “Users may choose to measure blood flow velocity in different sample volumes by moving cursors 46 to various locations on B-mode image 44”, Para [0115] – “The bottom portion of display 80 includes a graph 84 of velocity angle (ordinate) over time (abscissa) and a graph 86 of velocity magnitude (ordinate) over time (abscissa)”).
Regarding Claim 3, Pellisier and Hansen disclose all the elements of the claimed invention as cited in claim 1.
Pellisier further discloses wherein the visual representation is configured to dynamically update to reflect temporal changes in the direction of the fluid flow (Para [0078] – “In some embodiments, time-persistence is applied to displayed vector-markers so that time-varying characteristics of the blood flow may be perceived”).
Regarding Claim 5, Pellisier and Hansen disclose all the elements of the claimed invention as cited in claim 1.
Pellisier further discloses wherein the displaying the spatiotemporal information includes displaying information for the magnitude and the angle of the fluid flow (Fig. 8 (84), (86), Para[0115] – , and wherein the displayed information and for the magnitude and the angle of the fluid flow are synchronously updated in real-time responsive to the signals received from a region of interest (ROI) in a subject (Para [0115] – “In some embodiments, marker 83 represents the real-time current true velocity vector and plots 84 and 86 are scrolling graphs”, Para [0127] – “For instance, where cursor 96 corresponds to sample volumes in the vicinity of an arterial stenosis, the stenosis may cause local blood flow turbulence during the systolic phase”, therefore the signals are received from a region of interest).
Regarding Claim 8, Pellisier and Hansen disclose all the elements of the claimed invention as cited above in claim 1.
Pellisier further discloses further comprising estimating elevational velocity components of the fluid to obtain three dimensional (3D) vector field data for a volumetric region of interest (ROI) (Para [0059] – “A velocity estimate in three-dimensional space may be constructed from three or more different velocity components using known approaches”, Para [0255] – [0259] – “As will be apparent to those skilled in the art in the light of the foregoing disclosure, many alterations and modifications are possible in the practice of this invention without departing from the spirit or scope thereof. For example:  Embodiments described in two-dimensional terms may be extended to apply to three-dimensional vector Doppler data.”).
Regarding Claim 9, Pellisier and Hansen disclose all the elements of the claimed invention as cited above in claims 1 and 8.
Pellisier further discloses wherein the concurrently displaying the spatiotemporal information at the one or more user-selected points with the image includes displaying 3D image of the volumetric ROI overlaid with the 3D vector field data (Para [0150] – “In embodiments that provide three-dimensional imaging, the cross-section of a vessel may be determined from images and the determined cross-section .
Regarding Claim 10, Pellisier discloses a system for visualization and quantification of ultrasound imaging data (Para [0021] – “A further aspect of the invention provides vector Doppler ultrasound system for displaying blood velocity information for blood inside a body”), the system comprising:
a display unit (Para [0042] – “System 20 comprises a controller 21 connected to an ultrasound transducer 22, a display 23, and a user input device 24”);
a processor communicatively coupled to the display unit and to an ultrasound imaging apparatus (Para [0042] – “System 20 comprises a controller 21 connected to an ultrasound transducer 22, a display 23, and a user input device 24”) for generating an image from ultrasound data representative of a bodily structure and fluid flowing within the bodily structure (Fig. 8 shows an ultrasound image of a blood vessel, Para [0115] – “The top portion of display 80 includes a graphical marker 83 indicating instantaneous blood flow velocity magnitude and angle overlaid on a B-mode image 82”), wherein the processor is configured to:
generate vector field data corresponding to the fluid flow, wherein the vector field data comprises axial and lateral velocity components of the fluid (Fig. 8 (83), Para [0058] – “The true velocity vector of the blood flow in the sample volume (magnitude (VT) and angle (AT)) may then be ⊥ and axial velocity vector V∥ by straightforward trigonometric operations”);
extract spatiotemporal information from the vector field data at one or more user-selected points within the image (Fig. 8 (84) and (86), Para [0115] – “The bottom portion of display 80 includes a graph 84 of velocity angle (ordinate) over time (abscissa) and a graph 86 of velocity magnitude (ordinate) over time (abscissa)”, Para [0073] – “Users may choose to measure blood flow velocity in different sample volumes by moving cursors 46 to various locations on B-mode image 44”); and
cause the display unit to concurrently display the spatiotemporal information at the one or more user-selected points with the image including a graphical representation of the vector field data overlaid on the image (Fig. 8 (83) (84) and (86), Para [0073] – “Users may choose to measure blood flow velocity in different sample volumes by moving cursors 46 to various locations on B-mode image 44”, Para [0115] – “The top portion of display 80 includes a graphical marker 83 indicating instantaneous blood flow velocity magnitude and angle overlaid on a B-mode image 82”), wherein the spatiotemporal information includes at least one of a magnitude and an angle of the fluid flow (Para [0115] – “The bottom portion of display 80 includes a graph 84 of velocity angle (ordinate) over time (abscissa) and a graph 86 of velocity magnitude (ordinate) over time (abscissa)”), wherein the display of the spatiotemporal information includes a visual representation of a direction of the fluid flow at the one or more user-selected points (Fig. 8 (83), Para [0073] – “Users may choose to measure blood flow velocity in different sample volumes by moving cursors 46 to various locations on B-mode image 44”), wherein the visual representation of the direction of the fluid flow comprises (Fig. 8 (83))
As cited above Pellisier discloses the one or more user-selected points conversely Pellisier does not teach a graph of a velocity vector plotting an axial component of the angle of the fluid flow versus a lateral component of the angle of the fluid flow at the one or more […] points.
a graph of a velocity vector plotting an axial component of the angle of the fluid flow versus a lateral component of the angle of the fluid flow at the one or more […] points (Pg. 2415 right col. para. 4 – “The ascending aorta was scanned in long-axis(Fig. 1) and short-axis (Fig. 2) views for each patient. Direction and velocity of the blood flow are given by the color map and indicated by the superimposed vector arrows”, Fig. 2 reproduced below shows a visual representation of the direction and velocity of the blood using color coded map of axial velocity vs the transverse velocity, as shown in Fig.2 there are a plurality of vectors representing velocity vectors, in the corners of the images the color maps have an x-axis labeled as transverse velocity and a y-axis labeled as axial velocity therefore the colors where each velocity vector is present represents the axial and transverse velocity values at that vector, Pg. 2417 left column discloses an equation (equation (1)) to calculate the angle of the velocity vector based on the axial and transverse velocity values therefore the colors of the color map also represent the axial component and the lateral component of the angle of fluid flow).
Pellisier and Hansen are both analogous arts considering they are both in the field of vector flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pellisier to incorporate the angle direction map of Hansen to achieve the same results. One would have motivation to combine because it allows one to see the true direction of blood flow to more easily make a diagnosis or view outcomes of a procedure.
Regarding Claim 11, Pellisier and Hansen disclose all the elements of the claimed invention as cited in claim 10.
Pellisier further discloses wherein the ultrasound imaging apparatus is provided by an ultrasound diagnostic system including the display and the processor (Para [0042] – “FIG. 2 shows a vector Doppler ultrasound system 20 according to an example embodiment. System 20 comprises a controller 21 connected to an ultrasound transducer 22, a display 23, and a user input device 24”), and wherein the ultrasound diagnostic system is configured to generate and update the image in real-time while ultrasonically imaging the bodily structure (Para [0115] – “In some embodiments, marker 83 represents the real-time current true velocity vector and plots 84 and 86 are scrolling graphs.”, Para [0081] – “A B-mode image over which graphical velocity information is overlaid may be updated continually. In some embodiments, the B-mode image is updated at the same rate as the graphical velocity information”, therefore the image is updated in real-time).
Regarding Claim 16, Pellisier and Hansen disclose all the elements of the claimed invention as cited in claim 10.
Pellisier further discloses wherein the processor is configured to cause the display unit to display, as the spatiotemporal information, a graph of the at least one of the magnitude and the angle of the fluid flow at the one or more user-selected points as a function of time (Fig. 8 (84), (86), Para [0115] – “The top portion of display 80 includes a graphical marker 83 indicating instantaneous blood flow velocity magnitude and angle overlaid on a B-mode image 82”, Para [0073] – “Users may choose to measure blood flow velocity in different sample volumes by moving cursors 46 to various locations on B-mode image 44”).
Regarding Claim 17, Pellisier and Hansen disclose all the elements of the claimed invention as cited in claim 10.
Pellisier further discloses wherein the visual representation is configured to dynamically update to reflect temporal changes in the direction of the fluid flow (Para [0078] – “In some embodiments, time-persistence is applied to displayed vector-markers so that time-varying characteristics of the blood flow may be perceived”).
Regarding Claim 19, Pellisier and Hansen disclose all the elements of the claimed invention as cited above in claim 10.
wherein the vector flow data further comprises elevational velocity components of the fluid, and wherein the processor is configured to generate a three dimensional (3D) image of the ultrasound data overlaid with a graphical representation of a 3D velocity vector field. (Para [0150] – “In embodiments that provide three-dimensional imaging, the cross-section of a vessel may be determined from images and the determined cross-section used to calculate volumetric and/or mass blood flow.”, therefore three dimensional imaging may be used, Para [0059] – “A velocity estimate in three-dimensional space may be constructed from three or more different velocity components using known approaches”, Para [0255] – [0259] – “As will be apparent to those skilled in the art in the light of the foregoing disclosure, many alterations and modifications are possible in the practice of this invention without departing from the spirit or scope thereof. For example:  Embodiments described in two-dimensional terms may be extended to apply to three-dimensional vector Doppler data.”, Para [0115] – “The top portion of display 80 includes a graphical marker 83 indicating instantaneous blood flow velocity magnitude and angle overlaid on a B-mode image 82.”).
Claims 6, 7, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pellisier et al. (US 20110196237 A1) and Hansen et al. NPL 2016 (“Live ultrasound-based particle visualization of blood flow in the heart”) as applied to claims 1 and 10 above, and further in view of Angelelli et al. NPL 2014 (“Live ultrasound-based particle visualization of blood flow in the heart”).
Regarding Claim 6, Pellisier and Hansen disclose all the elements of the claimed invention as cited above in claim 1.
	Conversely Pellisier does not teach wherein the graphical representation of the vector field data is a pathlet-based graphical representation of the vector field.
	However Angelelli et al. hereinafter Angelelli discloses wherein the graphical representation of the vector field data is a pathlet-based graphical representation of the vector field (Pg. 13 Figure 1 description -  “Figure 1: An instant of the systolic phase in a neonate with a perimembranous ventricular .
Pellisier and Angelelli are both analogous arts considering they are both in the field of vector flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pellisier to incorporate the pathlet-based representation of Angelelli to achieve the same results. One would have motivation to combine because “the pathlets-based visualization is more effective during playback, and it can also better convey complex flow structures such as the shunt jet through the septum and the vortices in the right ventricle on the top right of the image” (Pg. 13 Figure 1 description).
Regarding Claim 7, Pellisier and Hansen disclose all the elements of the claimed invention as cited above in claim 1.
Pellisier further discloses further comprising a vector visualization layer illustrating at least partial trajectories of velocity vectors in the sub-region (Fig. 8 (83)).
Conversely Pellisier does not teach wherein the graphical representation of the vector field data includes a vector map comprising a flow mask layer delineating a sub-region corresponding to the vector field data, and
However Angelelli discloses wherein the graphical representation of the vector field data includes a vector map (Fig. 1 reproduced below - arrow plot (center) and pathlets-based visualization (right), Pg. 14 left col. Para. 3 – “The main contribution of this paper is a new, fully integrated and GPU based real-time solution that is capable of extracting and visualizing 2D vector blood flow velocities, instantaneous flow information, and trajectories by means of an integration-based flow visualization. comprising a flow mask layer delineating a sub-region corresponding to the vector field data (Pg. 16 right col. Para. 1 – “To reduce the computational burden and prevent tapering the tracking results towards zero at the tissue boundaries, a segmentation based on the color flow image data excluding tissue areas with no flow was used to limit the region in which tracking was performed”, therefore the segmented sub-region is interpreted as a flow mask),

    PNG
    media_image3.png
    333
    706
    media_image3.png
    Greyscale

Pellisier and Angelelli are both analogous arts considering they are both in the field of vector flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pellisier to incorporate the vector map and the flow mask of Angelelli to achieve the same results. One would have motivation to combine because “the pathlets-based visualization is more effective during playback, and it can also better convey complex flow 
Regarding Claim 12, Pellisier and Hansen disclose all the elements of the claimed invention as cited above in claim 10.
	Conversely Pellisier does not teach wherein the processor is configured to generate a pathlet-based graphical representation of the vector field data.
	However Angelelli et al. hereinafter Angelelli discloses wherein the processor is configured to (Pg.15 right col. Para. 1 – “To best describe our method for the live visualization of blood flow, it is convenient to illustrate it as a pipelined processing chain. Each stage of the pipeline is executed on the GPU”) generate a pathlet-based graphical representation of the vector field data (Pg. 13 Figure 1 description -  “Figure 1: An instant of the systolic phase in a neonate with a perimembranous ventricular septal defect, visualized using color Doppler (left), arrow plot (center), and pathlets (right). The pathlets-based visualization is more effective during playback, and it can also better convey complex flow structures such as the shunt jet through the septum and the vortices in the right ventricle on the top right of the image”).
Pellisier and Angelelli are both analogous arts considering they are both in the field of vector flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pellisier to incorporate the pathlet-based representation of Angelelli to achieve the same results. One would have motivation to combine because “the pathlets-based visualization is more effective during playback, and it can also better convey complex flow structures such as the shunt jet through the septum and the vortices in the right ventricle on the top right of the image” (Pg. 13 Figure 1 description).
Regarding Claim 13, Pellisier and Hansen disclose all the elements of the claimed invention as cited above in claim 10.
Pellisier further discloses further comprising a vector visualization layer illustrating at least partial trajectories of velocity vectors in the sub-region (Fig. 8 (83)).
Conversely Pellisier does not teach wherein the graphical representation of the vector field data comprises a vector map including a flow mask layer defining a sub-region corresponding to the vector field data and
However Angelelli discloses wherein the graphical representation of the vector field data comprises a vector map (Fig. 1 reproduced below - arrow plot (center) and pathlets-based visualization (right), Pg. 14 left col. Para. 3 – “The main contribution of this paper is a new, fully integrated and GPU based real-time solution that is capable of extracting and visualizing 2D vector blood flow velocities, instantaneous flow information, and trajectories by means of an integration-based flow visualization. The components of our solution have been carefully tailored for running on the GPU, and for doing so in an efficient manner that allows real-time processing of input ultrasound data. This approach also provides an improved descriptive pathlets-based visualization”, therefore the pathlets-based visualization includes a vector map) including a flow mask layer delineating a sub-region corresponding to the vector field data (Pg. 16 right col. Para. 1 – “To reduce the computational burden and prevent tapering the tracking results towards zero at the tissue boundaries, a segmentation based on the color flow image data excluding tissue areas with no flow was used to limit the region in which tracking was performed”, therefore the segmented sub-region is interpreted as a flow mask) and
Pellisier and Angelelli are both analogous arts considering they are both in the field of vector flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pellisier to incorporate the vector map and the flow mask of 
Regarding Claim 14, Pellisier and Hansen disclose all the elements of the claimed invention as cited above in claims 10 and 13.
Conversely Pellisier does not teach wherein the processor is configured to define the flow mask based on image segmentation, available vector field data, user input, or a combination thereof.
However Angelelli discloses wherein the processor is configured to (Pg.15 right col. Para. 1 – “To best describe our method for the live visualization of blood flow, it is convenient to illustrate it as a pipelined processing chain. Each stage of the pipeline is executed on the GPU”) define the flow mask based on image segmentation, available vector field data, user input, or a combination thereof (Pg. 16 right col. Para. 1 – “To reduce the computational burden and prevent tapering the tracking results towards zero at the tissue boundaries, a segmentation based on the color flow image data excluding tissue areas with no flow was used to limit the region in which tracking was performed”, as defined in claim 13 flow mask layer is defined as a sub-region corresponding to the vector field data therefore the segmented sub-region is interpreted as a flow mask).
Pellisier and Angelelli are both analogous arts considering they are both in the field of vector flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pellisier to incorporate the vector map and the flow mask of Angelelli to achieve the same results. One would have motivation to combine “to reduce the computational burden and prevent tapering the tracking results towards zero at the tissue boundaries” (Pg. 16 right col. Para. 1).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pellisier et al. (US 20110196237 A1) and Hansen et al. NPL 2016 (“Live ultrasound-based particle visualization of blood flow in the heart”) as applied to claim 10 above, in view of Angelelli et al. NPL 2014 (“Live ultrasound-based particle visualization of blood flow in the heart”) and further in view of Moshavegh et al. (US 20180064421 A1).
Regarding Claim 15, Pellisier, Hansen, and Angelelli disclose all the elements of the claimed invention as cited above in claims 10, 13, and 14.
Conversely Pellisier and Angelelli do not teach wherein the processor is configured to dynamically update the flow mask in subsequent image frames based on temporal variations of the available vector field data in corresponding vector flow frames.
However Moshavegh et al. hereinafter Moshavegh discloses wherein the processor is configured to dynamically update the flow mask in subsequent image frames based on temporal variations of the available vector field data in corresponding vector flow frames (Abstract – “The system further includes a segmentation processor configured to segment the tubular object from the image based on a combination of both the vector flow imaging data and the image, wherein a resulting segmentation extends from wall-to-wall of the tubular object. The system further includes a display configured to display the image with the segmentation and the vector flow imaging data superimposed thereover, with the vector flow imaging data extending from wall-to-wall within the tubular object”, therefore the segmentation is forming a mask to mask out data outside of the tubular object, Para [0048] – “To refine parts of the segmentation that does not follow the actual vessel boundaries, a few neighboring frames in time are considered.” Therefore the segmentation process is performed on every frame in time and co-registration is used to refine the segmentation).
Pellisier and Moshavegh are both analogous arts considering they are both in the field of vector flow imaging.
.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed November 2, 2021, with respect to the 35 U.S.C. §101 rejection pertaining to Claims 1 and 10 have been fully considered and are not persuasive.  Specifically applicant argues:
The Examiner fails to provide any support for the assertion that human could practically generate an image from ultrasound data in their mind or with the assistance of pencil and paper. Ultrasound data requires significant processing to generate an image. For example, as described at [0059-60] of Applicant's specification, ultrasound data is processed by beam formers, signal processors, and in the example case of B-mode images, amplitude detection, and scan conversion is performed to generate the B-mode image. It is wholly impractical, if not impossible for a human to generate an image from ultrasound data as recited in Applicant's claims. 
Indeed, at most, the Examiner argues that "the step of generating a generic ultrasound image can be performed by printing out the ultrasound imaging data of the claimed bodily structure." See Office Action, p. 4. However, printing requires the image to already be generated from the ultrasound data and transferred from computer memory or a display device to a printer for printing. The Examiner fails to provide how a mental process would convert the ultrasound data into an image available to print. 
Furthermore, the Examiner's assertion that Applicant has merely included "recitation of general computer components" in the claims is irrelevant to the analysis as to whether the "limitations that can practically be performed in the human mind" required by the MPEP. Rather, whether the components are general computer components is only a 
However the ultrasound data is pre-acquired data and the data can be interpreted as ultrasound data that has already been processed therefore one could generate an image by drawing the ultrasound data or by printing the ultrasound data using a general computer components (processor).  Applicant argues that the Examiner failed to provide how a mental process would convert the ultrasound data into an image available to print.  However as stated above the data can be interpreted as ultrasound data that has already been processed and generating an image can be done by printing, it is commonly known that an image that can be printed can also be drawn which is a mental process.
Applicant also argues that similar assertions were made for "generating vector field data" and that amendments were made to clarify that the vector field data is generated from ultrasound data and therefore it could not be practically performed in the mind.  However as stated above the ultrasound data can be interpreted as ultrasound data that has already been processed therefore as stated above in the 35 U.S.C. §101 rejection can be performed by receiving a printout of the velocity data of the claimed bodily structure including axial and lateral velocity components, additionally it is commonly known that an image/data that can be printed can also be drawn/written which is a mental process.
Applicant additionally argues:
 “The Examiner further argues that "displaying, on a user interface, a graphical representation of the vector field data overlaid on the image" and "concurrently displaying the spatiotemporal information at the one or more user-selected points with the image including the graphical representation of the vector field data" are also purportedly mental processes. See Office Action, pp. 4-5. However, the Examiner merely provides conclusory .”
However stated above in the 35 U.S.C. §101 rejection the limitations can be performed by receiving a printout, additionally it is commonly known that an image/data that can be printed can also be drawn/written which is a mental process.
	Applicant further argues: 
Even if, for the sake of argument, Applicant's claims recited a judicial exception, a point which Applicant does not concede, Applicant submits that the judicial exceptions are integrated into a practical application. The Examiner argues Step 2A Prong Two requires "(a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application." See Office Action, p. 5. One way to demonstrate integration of the exception into a practical application is "when the claimed invention improves the functioning of a computer or improves another technology or technical field. The application or use of the judicial exception in this manner meaningfully limits the claim by going beyond generally linking the use of the judicial exception to a particular technological environment, and thus transforms a claim into patent- eligible subject matter. Such claims are eligible at Step 2A because they are not "directed to" the recited judicial exception." See MPEP 2106.04(d)(1). 
The Examiner argues that Applicant's claims purportedly fail to provide an improvement because at most they "minimize or eliminate the need for physical copies of images." See Office Action, pp. 6-7. Applicant respectfully submits that the Examiner has failed to evaluate the specification to determine if the disclosure provides sufficient details such that one Appl. No. 16/498,472of ordinary skill in the art would recognize the claimed invention as providing an improvement. See MPEP 2106.04(d)(1) and 2106.05(a). 
As noted in the Specification at [0005 and 0025], existing vector flow imaging techniques were difficult to interpret and obtain desired direct measurements. This increases the time required for analysis and makes diagnosis more difficult. However, as noted at [0036], the subject matter recited in the claims may improve visualization and analysis of flow in vessels which may aid in diagnosis of vascular disease. Accordingly, any purported judicial exceptions are incorporated into the practical application of improving 
	However as stated above in step 2A Prong Two “Step 2A Prong Two requires "(a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application”.  As recited above additional element identified was the user interface which is configured to display the data. The user-interface was evaluated individually and in combination and it was determined the claim as a whole does not integrate the exception into a practical application.  It was determined that these limitations with the additional element of a user-interface can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claim do no more than automate the mental processes of displaying images, using the general computer components as a tool.  Therefore claims 1 and 10 and its dependents are not patent-eligible subject matter.
Applicant’s arguments with respect to claims 1-3, 5-17, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SERKAN AKAR/Primary Examiner, Art Unit 3793